ORDER
PER CURIAM.
Tony Cropp appeals the denial of his Rule 24.035 motion without an evidentiary hearing. Cropp claims his guilty plea was not knowing and intelligent, and, thus, not voluntary, in that his counsel failed to disclose that he would serve eighty-five percent of his ten year sentence for first degree assault before being eligible for parole. Parole eligibility is a collateral consequence of a guilty plea and, therefore, not among the direct consequences about which a defendant must be informed for a plea to be entered voluntarily. The findings and conclusions of the motion court were not clearly erroneous. Judgment affirmed. Rule 84.16(b).